 

 

CHANGE IN CONTROL AGREEMENT

 

                THIS AGREEMENT, dated              November 30, 2015           
between QUAKER CHEMICAL CORPORATION, a Pennsylvania corporation (the “Company”),
and Mary Dean Hall (the “Manager”).

 

W I T N E S S E T H   T H A T

 

                WHEREAS, the Board of Directors of the Company has determined
that it is in the best interests of the Company and its shareholders that the
Company and its subsidiaries be able to attract, retain, and motivate highly
qualified management personnel and, in particular, that they be assured of
continuity of management in the event of any actual or threatened change in
control of the Company; and

 

WHEREAS, the Board of Directors of the Company believes that the execution by
the Company of change in control agreements with certain management personnel,
including the Manager, is an important factor in achieving this desired end;

 

                NOW, THEREFORE, IN CONSIDERATION of the mutual obligations and
agreements contained herein and intending to be legally bound hereby, the
Manager and the Company agree as follows:

 

1.                  Term of Agreement. 

                This Agreement shall become effective on November 30, 2015 (the
“Effective Date”), and shall continue in effect through December 31, 2016,
provided, however, that the term of this Agreement shall automatically be
extended for successive one-year periods thereafter, unless, not later than
eighteen (18) months preceding the calendar year for which the term would
otherwise automatically extend, the Company shall have given written notice to
the Manager of intention not to extend this Agreement for an additional year, in
which event this Agreement shall continue in effect until December 31 of the
calendar year immediately preceding the calendar year for which the term would
have otherwise automatically extended.  Notwithstanding any such notice not to
extend, if a Change in Control (as defined in Section 2) occurs during the
original or extended term of this Agreement, this Agreement shall remain in
effect after a Change in Control until all obligations of the parties hereto
under this Agreement shall have been satisfied.

 

2.                  Change in Control. 

                As used in this Agreement, a “Change in Control” of the Company
shall be deemed to have occurred if:

 

(a)                Any person (a “Person”), as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than (i) the Company and/or its wholly owned
subsidiaries; (ii) any ESOP or other employee benefit plan of the Company and
any trustee or other fiduciary in such capacity holding securities under such
plan; (iii) any corporation owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company; or (iv) any other Person who, within the one year prior to the
event which would otherwise be a Change in Control, is an executive officer of
the Company or any group of Persons of which he voluntarily is a part), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities
or such lesser percentage of voting power, but not less than 15%, as determined
by the members of the Board of Directors of the Company who are independent
directors (as defined in the New York Stock Exchange, Inc. Listed Company
Manual); provided, however, that a Change in Control shall not be deemed to have
occurred under the provisions of this subsection (a) by reason of the beneficial
ownership of voting securities by members of the Benoliel family (as defined
below) unless and until the beneficial ownership of all members of the Benoliel
family (including any other individuals or entities who or which, together with
any member or members of the Benoliel family, are deemed under Sections 13(d) or
14(d) of the Exchange Act to constitute a single Person) exceeds 50% of the
combined voting power of the Company’s then outstanding securities;

(b)               During any two-year period after the Effective Date, Directors
of the Company in office at the beginning of such period plus any new Director
(other than a Director designated by a Person who has entered into an agreement
with the Company to effect a transaction within the purview of subsections (a)
or (c)) whose election by the Board of Directors of the Company or whose
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved shall cease for any reason to constitute at
least a majority of the Board;

(c)                The consummation of (i) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which the Company’s voting common shares (the “Common Shares”) would
be converted into

-1-

 

--------------------------------------------------------------------------------

 

cash, securities, and/or other property, other than a merger of the Company in
which holders of Common Shares immediately prior to the merger have the same
proportionate ownership of voting shares of the surviving corporation
immediately after the merger as they had in the Common Shares immediately
before; or (ii) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets or
earning power of the Company; or

(d)               The Company’s shareholders or the Company’s Board of Directors
shall approve the liquidation or dissolution of the Company.

                As used in this Agreement, “members of the Benoliel family”
shall mean Peter A. Benoliel, his wife and children and their respective spouses
and children, and all trusts created by or for the benefit of any of them.

3.                  Entitlement to Change in Control Benefits; Certain
Definitions. 

                The Manager shall be entitled to the benefits provided in this
Agreement in the event the Manager has a Separation from Service under the
circumstances described in (a) below (a “Covered Termination”), provided the
Manager executes and does not revoke a Release (as defined below), if any,
provided by the Company.

 

(a)                A Covered Termination shall have occurred in the event the
Manager’s employment with the Company or its affiliates is terminated within two
(2) years following a Change in Control by:

(i)                 The Company or its affiliates without Cause (as defined
below); or

(ii)               Resignation of the Manager for Good Reason (as defined
below).

                The Manager shall have no rights to any payments or benefits
under this Agreement in the event the Manager’s employment with the Company and
its affiliates is terminated (i) as a result of death or Disability (as defined
below), or (ii) by the Company or its affiliates for Cause.  In the event the
Manager’s employment is terminated for any reason prior to a Change in Control,
the Manager shall have no rights to any payments or benefits under this
Agreement and, after any such termination, this Agreement shall be of no further
force or effect.

 

“Cause” shall mean (i) the Manager’s willful and material breach of the
employment agreement, if any, between the Manager and the Company (after having
received notice thereof and a reasonable opportunity to cure or correct), (ii)
dishonesty, fraud, willful malfeasance, gross negligence, or other gross
misconduct, in each case relating to the performance of the Manager’s employment
with the Company or its affiliates which is materially injurious to the Company,
or (iii) conviction of or plea of guilty to a felony, such Cause to be
determined, in each case, by a resolution approved by at least two-thirds of the
Directors of the Company after having afforded the Manager a reasonable
opportunity to appear before the Board of Directors of the Company and present
his position.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
any applicable regulations thereunder.

 

“Disability” shall mean covered total and permanent disability as defined in the
long-term disability plan maintained by the Company for employees generally or,
if the Company does not maintain such a plan, the long-term disability plan most
recently maintained by the Company for employees generally.

 

“Good Reason” shall mean any of the following actions without the Manager’s
consent, other than due to the Manager’s death or Disability: (i) any reduction
in the Manager’s base salary from that provided immediately before the Covered
Termination or, if higher, immediately before the Change in Control; (ii) any
reduction in the Manager’s bonus opportunity (including cash and noncash
incentives) or increase in the goals or standards required to accrue that
opportunity, as compared to the opportunity and goals or standards in effect
immediately before the Change in Control; (iii) a material adverse change in the
nature or scope of the Manager’s authorities, powers, functions, or duties from
those in effect immediately before the Change in Control; (iv) a reduction in
the Manager’s benefits from those provided immediately before the Change in
Control, disregarding any reduction under a plan or program covering employees
generally that applies to all employees covered by the plan or program; or (v)
the Manager being required to accept a primary employment location which is more
than twenty-five (25) miles from the location at which he primarily was employed
during the ninety (90) day period prior to a Change in Control. 

 

                “Payment Date” shall mean the 60th day after the Manager’s
Separation from Service, subject to Section 9.

 

                “Release” shall mean a release (in a form satisfactory to the
Company) of any and all claims against the Company and all related parties with
respect to all matters arising out of the Manager’s employment by the Company
and its affiliates, or the

-2-

 

--------------------------------------------------------------------------------

 

termination thereof (other than claims for any entitlements under the terms of
this Agreement, under any employment agreement between the Manager and the
Company, or under any plans or programs of the Company under which the Manager
has accrued a benefit) that the Company provides to the Manager no later than
three days after the date of the Manager’s Covered Termination.  Notwithstanding
any provision of this Agreement to the contrary, if the Company provides a
Release to the Manager, the Manager shall not be entitled to any payments or
benefits under this Agreement unless the Manager executes the Release within 45
days of the later of the date he receives the Release or the date of his Covered
Termination, and the Manager does not revoke the Release.

 

                “Separation from Service” shall mean the Manager’s separation
from service with the Company and its affiliates within the meaning of Treas.
Reg. §1.409A-1(h) or any successor thereto.

 

                “Specified Employee” shall mean the Manager if he is a specified
employee as defined in Section 409A of the Code as of the date of his Separation
from Service.

 

4.                  Severance Allowance. 

(a)                Amount of Severance Allowance.  In the event of a Covered
Termination, the Company shall pay or cause to be paid to the Manager in cash a
severance allowance (the “Severance Allowance”) equal to 1.5 (one and one-half)
times the sum of the amounts determined in accordance with the following
paragraphs (i) and (ii):

(i)                 An amount equivalent to the highest annualized base salary
which the Manager was entitled to receive from the Company and its subsidiaries
at any time during his employment prior to the Covered Termination; and

(ii)               An amount equal to the average of the aggregate annual
amounts paid to the Manager in the Applicable Three-Year Period under all
applicable annual incentive compensation plans maintained by the Company and its
affiliates (other than compensation relating to relocation expense; the grant,
exercise, or settlement of stock options, restricted stock or performance
incentive units or the sale or other disposition of shares received upon
exercise or settlement of such awards); provided, however, that (x) in
determining the average amount paid under the annual incentive plan during the
Applicable Three-Year Period there shall be excluded any year in which no
amounts were paid to the Manager under that plan; and (y) there shall be
excluded from such calculation any amounts paid to the Manager under any such
incentive compensation plan as a result of the acceleration of such payments
under such plan due to termination of the plan, a Change in Control, or a
similar occurrence.  The Applicable Three-Year Period shall be (A) if the
Manager has received an annual incentive compensation plan payment in the
calendar year of his Covered Termination, the calendar year in which such
Covered Termination occurs and the two preceding calendar years, or (B) in any
other case, the three calendar years preceding the calendar year in which the
Manager’s Covered Termination occurs; provided, however, that the Applicable
Three-Year Period shall be determined by substituting “Change In Control” for
“Covered Termination” if such substitution results in a higher amount under this
subsection (ii).   

 

In no event shall any retention bonus or change in control or success fee be
taken into account when determining the amount of the Severance Allowance
hereunder.

 

(b)               Payment of Severance Allowance.  The Severance Allowance shall
be paid to the Manager in a lump sum on the Payment Date if the applicable
Change in Control is also a change in control event as defined in Treas. Reg.
§1.409A-3(i)(5) (or any successor thereto).  In any other case, the Severance
Allowance shall be paid in eighteen monthly installments commencing on the
Payment Date, each of which is equal to one eighteenth (1/18th) of the amount of
the Severance Allowance determined under Section 4(a), which are treated as a
right to a series of separate payments for purposes of Section 409A of the Code.

5.                  Outplacement and Welfare Benefits. 

(a)                Outplacement.  Subject to Section 6, for a period of one year
following a Covered Termination of the Manager, the Company shall make or cause
to be made available to the Manager, at its expense, outplacement counseling and
other outplacement services comparable to those available for the Company’s
senior managers prior to the Change in Control.

(b)               Welfare Benefits.  Subject to Section 6, for a period eighteen
months following a Covered Termination of the Manager, the Manager and the
Manager’s dependents shall be entitled to participate in the Company’s life,
medical, and dental insurance plans at the Company’s expense, in accordance with
the terms of such plans at the time of such Covered Termination as if the
Manager were still employed by the Company or its affiliates under this
Agreement.  If, however, life, medical, or dental insurance

-3-

 

--------------------------------------------------------------------------------

 

benefits are not paid or provided under any such plan to the Manager or his
dependents because the Manager is no longer an employee of the Company or its
subsidiaries, the Company itself shall, to the extent necessary, pay or
otherwise provide for such benefits to the Manager and his dependents.

 

6.                  Effect of Other Employment. 

                In the event the Manager becomes employed (as defined below)
during the period with respect to which benefits are continuing pursuant to
Section 5:  (a) the Manager shall notify the Company not later than the day such
employment commences; and (b) the benefits provided for in Section 5 shall
terminate as of the date of such employment.  For the purposes of this Section
6, the Manager shall be deemed to have become “employed” by another entity or
person only if the Manager becomes essentially a full-time employee of a person
or an entity (not more than 30% of which is owned by the Manager and/or members
of his family); and the Manager’s “family” shall mean his parents, his siblings
and their spouses, his children and their spouses, and the Manager’s spouse and
her parents and siblings.  Nothing herein shall relieve the Company of its
obligations for compensation or benefits accrued up to the time of termination
provided for herein.

 

7.                  Other Payments and Benefits.   

                On the Payment Date, the Company shall pay or cause to be paid
to the Manager the aggregate of:  (a) the Manager’s earned but unpaid base
salary through the Covered Termination at the rate in effect on the date of the
Covered Termination, or if higher, at the rate in effect at any time during the
90-day period preceding the Change in Control; (b) any unpaid bonus or annual
incentive payable to the Manager in respect of the calendar year ending prior to
the Covered Termination; (c) the pro rata portion of any and all unpaid bonuses
and annual incentive awards for the calendar year in which the Covered
Termination occurs, said pro rata portion to be calculated on the fractional
portion (the numerator of said fraction being the number of days between January
1 and the date of the Covered Termination, and the denominator of which is 365)
of the target bonuses or annual incentive awards for such calendar year; and (d)
the pro rata portion of any and all awards under the Company’s long term
incentive plan for the performance period(s) in which the Covered Termination
occurs, said pro rata portion to be calculated on the fractional portion (the
numerator of said fraction being the number of days between the first day of the
applicable performance period and the date of the Covered Termination, and the
denominator of which is the total number of days in the applicable performance
period) of the amount of the award which would have been payable had (i) the
Covered Termination not occurred, and (ii) the target level of performance been
achieved for the applicable performance period.  The Manager shall be entitled
to receive any other payments or benefits that the Manager is entitled to
pursuant to the express terms of any compensation or benefit plan or arrangement
of the Company or any of its affiliates; provided that: (x) the Severance
Allowance (i) shall be in lieu of any severance payments to which the Manager
might otherwise be entitled under the terms of any severance pay plan, policy,
or arrangement maintained by the Company or the employment agreement, if any,
between the Manager and the Company, and (ii) shall be credited against any
severance payments to which the Manager may be entitled by statute; (y) any
annual incentive described in subsection (b) or (c) shall decrease (or shall be
decreased by), but not below zero, the amount of the annual incentive payable
(or paid) with respect to the same calendar year under the Company’s annual
incentive plan (currently the 2001 Global Annual Incentive Plan); and (z) any
amount described in subsection (d) shall decrease (or shall be decreased by),
but not below zero, the amount of the analogous performance award payable (or
paid) with respect to the same performance period(s) under the Company’s long
term incentive plan(s) (currently the 2011 Long-Term Performance Incentive
Plan). 

 

8.                  Death After Covered Termination. 

                In the event the Manager dies after a Covered Termination
occurs, (a) any payments due to the Manager under Section 4 and the first
sentence of Section 7 and not paid prior to the Manager’s death shall be made to
the person or persons who may be designated by the Manager in writing or, in the
event he fails to so designate, to the Manager’s personal representatives, and
(b) the Manager’s spouse and dependents shall be eligible for the welfare
benefits described in Section 5(b).  Payments pursuant to subsection (a) shall
be made on the later of (i) the date payment would have been made to the Manager
without regard to Section 9, or (ii) the date of the Manager’s death.

 

9.                  Certain Section 409A Rules. 

(a)                Specified Employee.  Notwithstanding any provision of this
Agreement to the contrary, if the Manager is a Specified Employee, any payment
or benefit under this Agreement that constitutes deferred compensation subject
to Section 409A of the Code and for which the payment event is Separation from
Service shall not be made or provided before the date that is six months after
the date of the Manager’s Separation from Service.  Any payment or benefit that
is delayed pursuant to this Section 9 shall be made or provided on the first
business day of the seventh month following the month in which the Manager’s
Separation from Service occurs.  With respect to any cash payment delayed
pursuant to this Section 9, the first payment shall include interest, at the
Wall Street Journal Prime Rate published in the Wall Street Journal on the date
of the Manager’s Covered Termination (or the previous business day if such date
is not a business day), for the period from the date the payment would have been
made but for this Section 9 through the

-4-

 

--------------------------------------------------------------------------------

 

date payment is made.  The provisions of this Section 9 shall apply only to the
extent required to avoid the Manager’s incurrence of any additional tax or
interest under Section 409A of the Code.

(b)               Reimbursement and In-Kind Benefits.  Notwithstanding any
provision of this Agreement to the contrary, with respect to in-kind benefits
provided or expenses eligible for reimbursement under this Agreement which are
subject to Section 409A of the Code, (i) the benefits provided or the amount of
expenses eligible for reimbursement during any calendar year shall not affect
the benefits provided or expenses eligible for reimbursement in any other
calendar year, except as otherwise provided in Treas. Reg.
§1.409A-3(i)(1)(iv)(B), and (ii) the reimbursement of an eligible expense shall
be made as soon as practicable after the Manager requests such reimbursement
(subject to Section 9(a)), but not later than the December 31 following the
calendar year in which the expense was incurred.

(c)                Interpretation and Construction.  This Agreement is intended
to comply with Section 409A of the Code and shall be administered, interpreted
and construed in accordance therewith to avoid the imposition of additional tax
under Section 409A of the Code.

 

10.              Confidentiality and Noncompetition. 

(a)                Confidential Information. The Manager acknowledges that
information concerning the method and conduct of the Company’s (and any
affiliate’s) business, including, without limitation, strategic and marketing
plans, budgets, corporate practices and procedures, financial statements,
customer and supplier information, formulae, formulation information,
application technology, manufacturing information, and laboratory test methods
and all of the Company’s (and any affiliate’s) manuals, documents, notes,
letters, records, and computer programs (“Proprietary Business Information”),
are the sole and exclusive property of the Company (and/or the Company’s
affiliates, as the case may be) and are likely to constitute, contain or reveal
trade secrets (“Trade Secrets”) of the Company (and/or the Company’s
affiliate’s, as the case may be).  The term “Trade Secrets” as used herein does
not include Proprietary Business Information that is known or becomes known to
the public through no act or failure to act on the part of the Manager, or which
can be clearly shown by written records to have been known by the Manager prior
to the commencement of his employment with the Company.

(i)                 The Manager agrees that at no time during or following his
employment with the Company will he use, divulge, or pass on, directly or
through any other individual or entity, any Trade Secrets. 

(ii)               Upon termination of the Manager’s employment with the Company
regardless of the reason for the termination of the Manager’s employment
hereunder, or at any other time upon the Company’s request, the Manager agrees
to forthwith surrender to the Company any and all materials in his possession or
control which constitute or contain any Proprietary Business Information.

(b)               Noncompetition.  The Manager agrees that during his employment
and for a period of one (1) year thereafter, regardless of the reason for the
termination of the Manager’s employment, he will not:

(i)                 directly or indirectly, together or separately or with any
third party, whether as an individual proprietor, partner, stockholder, officer,
director, joint venturer, investor, or in any other capacity whatsoever actively
engage in business or assist anyone or any firm in business as a manufacturer,
seller, or distributor of specialty chemical products or chemical management
services which are the same, like, similar to, or which compete with the
products and services offered by the Company (or any of its affiliates);

(ii)               directly or indirectly recruit, solicit or encourage any
employee of the Company (or any of its affiliates) or otherwise induce such
employee to leave the employ of the Company (or any of its affiliates) or to
become an employee or otherwise be associated with his or any firm, corporation,
business or other entity with which he is or may become associated; or

(iii)             solicit, directly or indirectly, for himself or as agent or
employee of any person, partnership, corporation, or other entity (other than
for the Company), any then or former customer, supplier, or client of the
Company with the intent of actively engaging in business which would cause
competitive harm to the Company (or any of its affiliates).

(c)                Severability.  The Manager acknowledges and agrees that all
of the foregoing restrictions are reasonable as to the period of time and
scope.  However, if any paragraph, sentence, clause, or other provision is held
invalid or unenforceable by a court

-5-

 

--------------------------------------------------------------------------------

 

of competent and relevant jurisdiction, such provision shall be deemed to be
modified in a manner consistent with the intent of such original provision so as
to make it valid and enforceable, and this Agreement and the application of such
provision to persons and circumstances other than those with respect to which it
would be invalid or unenforceable shall not be affected thereby.

(d)               Remedies.  The Manager agrees and recognizes that in the event
of a breach or threatened breach of the provisions of the restrictive covenants
contained in this Section 10, the Company may suffer irreparable harm, and
monetary damages may not be an adequate remedy.  Therefore, if any breach occurs
or is threatened, the Company shall be entitled to seek equitable remedies,
including injunctive relief in any court of applicable jurisdiction
notwithstanding the provisions of Section 12.  In the event of any breach of the
restrictive covenant contained in this Section 10, the term of the restrictive
covenant specified herein shall be extended by a period of time equal to that
period beginning on the date such violation commenced and ending when the
activities constituting such violation cease.  Furthermore, if a court or
arbitration panel determines that the Manager has breached any of the provisions
of this Section 10, the Company’s obligations to pay amounts and continue the
benefits under this Agreement to the Manager (and his dependents) shall
immediately terminate.

11.              Set-Off Mitigation. 

                Except as provided in Section 6, the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right, or action which the Company may have
against the Manager or others.  In no event shall the Manager be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Manager under any of the provisions of this Agreement.

 

12.              Arbitration:  Costs and Expenses of Enforcement. 

(a)                Arbitration.  Except as otherwise provided in Sections 10(d)
and 13, any controversy or claim arising out of or relating to this Agreement or
the breach thereof which cannot promptly be resolved by the parties shall be
promptly submitted to and settled exclusively by arbitration in the City of
Philadelphia, Pennsylvania, in accordance with the laws of the Commonwealth of
Pennsylvania by three arbitrators, one of whom shall be appointed by the
Company, one by the Manager, and the third of whom shall be appointed by the
first two arbitrators.  The arbitration shall be conducted in accordance with
the rules of the American Arbitration Association, except with respect to the
selection of arbitrators which shall be as provided in this Section 12. 
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

(b)               Costs and Expenses.  In the event that it shall be necessary
or desirable for the Manager to retain legal counsel and/or incur other costs
and expenses in connection with the enforcement of any and all of his rights
under this Agreement at any time during his lifetime, the Company shall pay (or
the Manager shall be entitled to recover from the Company, as the case may be)
his reasonable attorneys’ fees and costs and expenses in connection with the
enforcement of his said rights (including those incurred in or related to any
arbitration proceedings provided for in subsection (a) and the enforcement of
any arbitration award in court), regardless of the final outcome.

13.              Limitation on Payment Obligation. 

(a)                Definitions.  For purposes of this Section 13, all terms
capitalized but not otherwise defined herein shall have the meanings as set
forth in Section 280G of the Code.  In addition:

(i)                 the term “Parachute Payment” shall mean a payment described
in Section 280G(b)(2)(A) or Section 280G(b)(2)(B) of the Code (including, but
not limited to, any stock option rights, stock grants, and other cash and
noncash compensation amounts that are treated as payments under either such
section) and not excluded under Section 280G(b)(4)(A) or Section 280G(b)(6) of
the Code;

(ii)               the term “Reasonable Compensation” shall mean reasonable
compensation for prior personal services as defined in Section 280G(b)(4)(B) of
the Code and subject to the requirement that any such reasonable compensation
must be established by clear and convincing evidence; and

(iii)             the portion of the “Base Amount” and the amount of “Reasonable
Compensation” allocable to any “Parachute Payment” shall be determined in
accordance with Section 280G(b)(3) and (4) of the Code.

(b)               Limitation.  Notwithstanding any other provision of this
Agreement, Parachute Payments to be made to or for the benefit of the Manager
but for this subsection (b), whether pursuant to this Agreement or otherwise,
shall be reduced if and to the

-6-

 

--------------------------------------------------------------------------------

 

extent necessary so that the aggregate Present Value of all such Parachute
Payments shall be at least one dollar ($1.00) less than the greater of (i) three
times the Manager’s Base Amount and (ii) the aggregate Reasonable Compensation
allocable to such Parachute Payments.  Any reduction in Parachute Payments
caused by reason of this subsection (b) shall be applied in the manner least
economically detrimental to the Manager.  In the event reduction of two or more
types of payments would be economically equivalent, the reduction shall be
applied pro-rata to such types of payments.

                This subsection (b) shall be interpreted and applied to limit
the amounts otherwise payable to the Manager under this Agreement or otherwise
only to the extent required to avoid any material risk of the imposition of
excise taxes on the Manager under Section 4999 of the Code or the disallowance
of a deduction to the Company under Section 280G(a) of the Code.  In the making
of any such interpretation and application, the Manager shall be presumed to be
a disqualified individual for purposes of applying the limitations set forth in
this subsection (b) without regard to whether or not the Manager meets the
definition of disqualified individual set forth in Section 280G(c) of the Code. 
In the event that the Manager and the Company are unable to agree as to the
application of this subsection (b), the Company’s independent auditors shall
select independent tax counsel to determine the amount of such limits.  Such
selection of tax counsel shall be subject to the Manager’s consent, provided
that the Manager shall not unreasonably withhold his consent.  The determination
of such tax counsel under this Section 13 shall be final and binding upon the
Manager and the Company.

 

(c)                Illegal Payments.  Notwithstanding any other provision of
this Agreement, no payment shall be made hereunder to or for the benefit of the
Manager if and to the extent that such payments are determined to be illegal.

14.              Notices. 

                Any notices, requests, demands, and other communications
provided for by this Agreement shall be sufficient if in writing, and if hand
delivered or if sent by registered or certified mail, if to the Manager, at the
last address he had filed in writing with the Company or if to the Company, at
its principal executive offices.  Notices, requests, etc. shall be effective
when actually received by the addressee or at such address.

 

15.              Withholding. 

                Notwithstanding any provision of this Agreement to the contrary,
the Company may, to the extent required by law, withhold applicable Federal,
state and local income and other taxes from any payments due to the Manager
hereunder.

 

16.              Assignment and Benefit. 

(a)                This Agreement is personal to the Manager and shall not be
assignable by the Manager, by operation of law, or otherwise without the prior
written consent of the Company otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Manager’s heirs and legal representatives.

(b)               This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns, including, without limitation,
any subsidiary of the Company to which the Company may assign any of its rights
hereunder; provided, however, that no assignment of this Agreement by the
Company, by operation of law, or otherwise shall relieve it of its obligations
hereunder except an assignment of this Agreement to, and its assumption by, a
successor pursuant to subsection (c).

(c)                The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, operation of law, or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, but, irrespective of any such assignment or assumption, this
Agreement shall inure to the benefit of and be binding upon such a successor. 
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid.

17.              Governing Law. 

                The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to principles of conflicts of laws.

 

18.              Entire Agreement; Amendment. 

(a)                Except for the change in control provisions set forth in the
Company’s annual incentive plan and long term incentive plans, this Agreement
represents the entire agreement and understanding of the parties with respect to
the subject matter hereof.  The Manager understands and acknowledges that the
Company’s severance plan, annual incentive plan and long term incentive plans
are hereby amended with respect to the Manager to avoid duplication of benefits,
as provided in Section 7.

-7-

 

--------------------------------------------------------------------------------

 

(b)               The Company reserves the right to unilaterally amend this
Agreement without the consent of the Manager to the extent the
Compensation/Management Development Committee of the Company’s Board of
Directors (in its sole discretion) determines is necessary or appropriate to
avoid the additional tax under Section 409A(a)(1)(B) of the Code; otherwise,
this Agreement may not be altered or amended except by an agreement in writing
executed by the Company and the Manager.

19.              No Waiver. 

                The failure to insist upon strict compliance with any provision
of this Agreement by any party shall not be deemed to be a waiver of any future
noncompliance with such provision or of noncompliance with any other provision.

 

20.              Severability. 

                In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

21.              Indemnification.   

                The Company shall defend and hold the Manager harmless to the
fullest extent permitted by applicable law in connection with any claim, action,
suit, investigation or proceeding arising out of or relating to performance by
the Manager of services for, or action of the Manager as a director, officer or
employee of the Company or any parent, subsidiary or affiliate of the Company,
or of any other person or enterprise at the Company’s request.  Expenses
incurred by the Manager in defending such a claim, action, suit or investigation
or criminal proceeding shall be paid by the Company in advance of the final
disposition thereof upon the receipt by the Company of an undertaking by or on
behalf of the Manager to repay said amount unless it shall ultimately be
determined that the Manager is entitled to be indemnified hereunder; provided,
however, that this shall not apply to a nonderivative action commenced by the
Company against the Manager.

 

                IN WITNESS WHEREOF, the Manager has hereunto set his hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf and attested
by its Secretary or Assistant Secretary, all as of the day and year first above
written.

 

                                                                                               
MANAGER

 

                                                                                               
/s/ Mary Dean
Hall                                                                            

 

                                                                                               
QUAKER CHEMICAL CORPORATION

 

                                               
                                                By:         /s/ Michael F.
Barry                                           

 

                                                                                               
Title:       Chairman, CEO & President                            

ATTEST:

 

/s/ Robert T. Traub                                             

 

 

-8-

 

--------------------------------------------------------------------------------